By the Court :
A decree was rendered in the Supreme Court in 1855, finding the equities of the parties, and referring the cause to-a master for specific inquiries, and remanding the cause to the district court. The master reported to the district .court, who affirmed, the report and entered a decree thereon between the parties. A bill of review was filed in this court to review the decree of the district court. Held, that on the bill of review, although it appeared that the master had rejected claims that should have been recognized by the Supreme Court in their reference, yet such claims not being within the specific terms of the reference, could not be-alleged as ground for reversing the decree of the district court.

Bill dismissed.